17 A.3d 919 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Michael DURIE, Respondent.
No. 617 EAL 2010.
Supreme Court of Pennsylvania.
April 13, 2011.

ORDER
PER CURIAM.
AND NOW, this 13th day of April 2011, the Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court is REVERSED and the case is REMANDED to the Superior Court for consideration of whether the stop and frisk was supported by reasonable suspicion, a separate claim respondent raised that the panel did not reach given its disposition.
With regard to respondent's sufficiency claim, the Superior Court improperly viewed the evidence in a light most favorable to respondent. The Commonwealth, as verdict winner, is entitled to have the facts reviewed in the light most favorable to it. Commonwealth v. Ratsamy, 594 Pa. 176, 934 A.2d 1233 (2007); Commonwealth v. Drumheller, 570 Pa. 117, 808 A.2d 893, 907-08 (2002). The facts, viewed accordingly, reveal that respondent was in the precise place of an attempted break-in, at the precise time of the break-in, and carrying a tool consistent with the one used in that attempt. Two witnesses, including a police officer, observed respondent walking in the enclosed rear yard and through the gate of the property. The evidence further demonstrated damage to a door, doorknob, and window, consistent with an attempted burglary. These findings are sufficient to support respondent's convictions of attempted burglary, attempted criminal trespass, criminal mischief, and possession of an instrument of crime.
Jurisdiction relinquished.